DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the query language”, “the table generating instruction", “the field”. There is insufficient antecedent basis for this limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 7,111,020 B1), hereinafter “Gupta”.

As per claim 1, Gupta teaches a method for operating a database comprising:
“receiving a first query, the first query comprising a first component indicating a criteria for generating a materialized query table from the database, and a second component comprising a condition for generating a reference value indicating a state of one or more items in the database” at Col. 7 lines 5-60 and Figs. 1A-B;
(Gupta teaches the step of receiving database command statement CM1, which specifies a definition for materialized view M1 and a condition for generating reference value rnk, which is the rank of a row in the database table)
“generating, by executing the first component in response to receiving the query, the materialized query table from the database, the materialized query table having a set of one or more data items satisfying the criteria” at Col. 7 lines 5-60;
(Gupta teaches a database system generates metadata defining a materialized view M1 in response to receiving the database 
“generating, by executing the second component in response to receiving the query, a first reference value” at Col. 7 lines 5-60;
(Gupta teaches during execution of the inner query to create materialized view M1, the RANK function generates a value reflecting a rows rank in the logical partitioning defined by the window clause “(PARTITION BY region ORDER BY sales DESC)”, each of the row is associated with a value representing the ranking of the row)
“receiving, subsequent to generating the first reference value, a second query for retrieving a data item from the set of data items” at Col. 13 lines 40-60;
(Gupta teaches the step of receiving a second query QB1 for retrieving columns data from table T)
“rewriting the second query to retrieve the data item from the materialized query table” at Col. 13 line 30 to Col. 14 line 60;
(Gupta teaches rewriting second query QB2 to access materialized view M1 instead of table T1)
“generating, by executing the second component in response to receiving the second query, a second reference value” at Col. 12 lines 50-65;
(Gupta teaches determining the ranking count of the partition is less than the minimum threshold number. If the ranking count is less than the minimum threshold, then a complete refresh is commenced)
“determining whether the first reference value is equal the second reference value” at Col. 8 lines 35-67, Col. 12 lines 50-60;
(Gupta teaches determining whether the ranking count of at least one partition is equal the threshold minimum number requirement)
“updating the materialized query table when the first reference value is not equal to the second reference value” at Col. 12 lines 50-60; 
(Gupta teaches if the ranking count is less than the minimum threshold, then a complete refresh is commenced)
“replacing the first reference value with the second reference value” at Col. 12 line 45 to Col. 13 line 10 and Fig. 5E.
(Gupta teaches the column new_rnk is equal to the value of RANK function 578. This function returns a ranking value based on values in sales 134 for a particular partition. Fig. 5E shows the command “SET rnk=new_rnk” to repface the first reference value with a new reference value after updating the materialized view)

As per claim 2, Gupta teaches the method of claim 1, further comprising “providing, subsequent to the updating, the data item from the updated materialized query table” at Col. 13 line 30 to Col. 14 line 60.

As per claim 3, Gupta teaches the method of claim 1, further comprising “providing the data item from the materialized query table when the first reference value is equal to the second reference value” at Col. 12 lines 50-60.
As per claim 4, Gupta teaches the method of claim 1, wherein “executing the first component uses a first quantity of computing resources, and executing the second component uses a second quantity of computing resources, the second quantity of computing resources being less than the first quantity of computing resources” at Col. 7 lines 5-60.

As per claim 5, Gupta teaches the method of claim 1, wherein “the condition comprises a user defined query” at Col. 7 lines 5-60.

As per claim 6, Gupta teaches the method of claim 5, wherein “both the first query and the user defined query are generated using the same language” at Col. 7 lines 5-60. 

As per claim 7, Gupta teaches the method of claim 1, wherein “the first component of the first query is generated using a table generating instruction of a query language, and the second component is generated by modifying a field of table generating instruction to specify the condition for generating the reference value” at Col. 7 lines 5-60.

As per claim 9, Gupta teaches the method of claim 1, further comprising “generating, by executing the second component in response to updating the materialized query table, a third reference value to replace the first reference value” at Col. 12 line 45 to Col. 13 line 10 and Fig. 5E.
Claims 10-16, 18-20 recite similar limitations as in claims 1-7, 9 and are therefore rejected by the same reasons.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent No. 10,055,447 B1.  Claim 1 of US patent No. 10,055,447 B1 contains every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent No. 10,621,161 B2.  Claims 1-18 of US patent No. 10,621,161 B2 contains every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


	Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 21, 2021